Citation Nr: 0716958	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What rating is for assignment for an adjustment disorder with 
mixed type anxiety and depressed mood since October 16, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April to July 1982, 
and from September 2001 to October 2002.  He also served in 
the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted service connection 
for adjustment disorder with mixed type anxiety and depressed 
mood.  A 10 percent rating was assigned effective from 
October 16, 2002.  In January 2005, the RO assigned a 30 
percent rating for the disorder.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized this issue in accordance with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  The claim has been therefore characterized as 
shown on the title page of this decision.

For the reasons outlined below, this appeal is REMANDED to 
the AMC in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action 
required on his part.


REMAND

The veteran essentially contends that the evaluation 
currently assigned to his service-connected psychiatric 
disorder does not accurately reflect its current severity.  
See Appellant's Brief dated in April 2007.  


The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

When a veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  The latest 
VA examination took place in August 2003.  Hence, the veteran 
should be scheduled for a new examination.

Evidence of record also indicates that the veteran has been 
in treatment at the VA Medical Center in Providence, Rhode 
Island for his service-connected psychiatric disorder.  The 
most recent such record is dated in October 2005.  Further 
development to obtain those VA records dated since October 
2005 is required.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).


2.  The RO should take the necessary 
steps to obtain records from the VA 
Medical Center in Providence, Rhode 
Island dated since October 2005 
pertaining to treatment for any 
psychiatric-related treatment.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claim folders are to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating psychiatric disorders, 
the examiner is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his service-connected psychiatric 
disorder.  A complete rationale for any 
opinion offered must be provided.


4.  The veteran is hereby notified that 
it is his responsibility to report for to 
be scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claim folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the issue of what 
rating is for assignment for an 
adjustment disorder with mixed type 
anxiety and depressed mood October 16, 
2002, must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority, including the 
VCAA and the holding in Fenderson.  If 
the benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the AMC. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



